USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

xX
JACOB SCHWARTZ,
ORDER
Plaintiff,
-against- 19 Civ. 5204 (AT)
CITY OF NEW YORK,
Defendant.
XxX
ANALISA TORRES

UNITED STATES DISTRICT JUDGE

Upon the application of Defendant for leave to take the deposition of Plaintiff Jacob
Schwartz, an inmate, and the Court having granted leave for the taking of Plaintiff's deposition
pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure:

IT IS HEREBY ORDERED that the Superintendent or other official in charge of the
Gowanda Correctional Facility, located at South Road, Gowanda, New York 14070, produce
inmate Jacob Schwartz, DIN: 19-R-1555, at a location within the facility with video conference
capabilities for the taking of his deposition on January 17, 2020, commencing at 10:00 a.m., with
his attorney present, and any such dates as may be adjourned, and for so long thereafter as the
deposition continues; and

IT Is FURTHER ORDERED that the Superintendent or other official in charge of the
Gowanda Correctional Facility allow Jacob Schwartz, DIN: 19-R-1555, to be present at a location
with video conference capabilities, without his attorney present, so that he might participate in the
depositions of other witnesses, commencing at 9:30 a.m. on January 27, 2020, and at 9:30 a.m. on

January 29, 2020, until such time on those dates as those depositions conclude; and
IT IS FURTHER ORDERED that Plaintiff Jacob Schwartz appear at such place(s) as
designated by the Superintendent or other official in charge of the Gowanda Correctional Facility

so that his deposition may be taken.

The Clerk of Court is directed to terminate the motion at ECF No. 38.

 

SO ORDERED.
Dated: January 7, 2020 ¢
New York, New York ANALISA TORRES

United States District Judge
